UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 12b-25 NOTIFICATION OF LATE FILING OMB APPROVAL OMB Number:3235-0058 Expires:November 30, 2012 Estimated average burden hours per response 2.50 SEC FILE NUMBER 000-53414 CUSIP NUMBER (Check one): x Form10-K o Form20-F o Form11-K oForm10-Q o Form10-D o FormN-SAR o FormN-CSR For Period Ended: July 31, 2010 o Transition Report on Form10-K o Transition Report on Form20-F o Transition Report on Form11-K o Transition Report on Form10-Q o Transition Report on FormN-SAR For the Transition Period Ended: Read Instruction (on back page) Before Preparing Form. Please Print or Type. Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: PART I — REGISTRANT INFORMATION ASIA HEALTH AND BEAUTY TREASURE INC. Full Name of Registrant Former Name if Applicable Room 405, 4/F., Wing Ming Industrial Centre Address of Principal Executive Office (Street and Number) 15 Cheung Yue Street, Cheung Sha Wan, Kowloon, Hong Kong City, State and Zip Code PART II — RULES 12b-25(b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule12b-25(b), the following should be completed. (Check box if appropriate) x (a) The reasons described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense; x (b) The subject annual report, semi-annual report, transition report on Form 10-K, Form 20-F,11-K or Form N-SAR, or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report of transition report on Form 10-Q, or portion thereof will be filed on or before the fifth calendar day following the prescribed due date; and £ (c) The accountant's statement or other exhibit required by Rule 12b-25(c) has been attached if applicable. PART III — NARRATIVE Registrant was not able to obtain all information prior to filing date and the accountant could not complete the required financial statements and management could not complete Management's Discussion and Analysis of such financial statements by October 29, 2010. PART IV — OTHER INFORMATION Name and telephone number of person to contact in regard to this notification Wong Wa Kei Anthony (Name) (Area Code) (Telephone Number) Have all other periodic reports required under Section13 or 15(d) of the Securities Exchange Act of 1934 or Section30 of the Investment Company Act of 1940 during the preceding 12months or for such shorter period that the registrant was required to file such report(s) been filed? If answer is no, identify report(s). YesxNoo Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof? YesoNox If so, attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made. 2 ASIA HEALTH AND BEAUTY TREASURE INC. (Name of Registrant as Specified in Charter) Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has caused this notification to be signed on its behalf by the undersigned hereunto duly authorized. Date: November 1, 2010 By: /s/ Wong Wa Kei Anthony President, Secretary, Chief Financial Officer and Director 3
